Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first WL contact and a second WL contact for the first WL and the second WL, respectively" in the third line of the claim, which is ambiguous (emphasis added).  It is unclear about the structural relationships between a first WL contact, a second WL contact, the first WL and the second WL.
Claim 3 recites the limitation "the staircase" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “third WL contact” in the 5th line of the claim.  It is unclear whether this limitation is the same as or different from the term “a third WL contact” recited in the third line of the claim.  It is recommended to replace the limitation with “the third WL contact”.
Claim 8 recites the limitation “each memory cell” in the 3rd line of the claim.  It is unclear whether this limitation refers to “a plurality of memory cells” in the 3rd line of the claim.  It is recommended to replace the limitation with “each of the memory cells”.
Claim 8 recites the limitation “near which” in the 6th line of the claim, which is ambiguous.  It is unclear whether “which” refers to the first end or the second end.
Claim 14 recites the limitation “a first WL contact and a second WL contact for the first WL and the second WL, respectively" in the 4th and 5th lines of the claim and “a third WL  contact and a fourth WL contact for the third WL and the fourth WL, respectively” in the 6th and 7th lines of the claim, which are ambiguous (emphasis added).  It is unclear about the structural relationships between a first WL contact, a second WL contact, the first WL and the second WL, and the structural relationships between a third WL  contact, a fourth WL contact, the third WL and the fourth WL.
Claims 2-4, 7-13 and 16-17 is rejected because they depends on the rejected claims 1 and 14.

Allowable Subject Matter
The indicated allowability of claims 1 and 15 are withdrawn in view of the newly discovered reference(s) to Sun et al. (US 2020/0194447).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14 and 16-17 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sun et al. (US 2020/0194447).
Regarding claim 1, Sun et al. teach a memory array (1600; Fig. 16A, [0126]) comprising: a plurality of word lines (WLs) (333; Fig. 16A, [0060]) that includes at least a first WL (the second topmost 333 in Fig. 16A, [0103]) and a second WL (the third topmost 333 in Fig. 16A, [0103]); a first WL contact (the fourth leftmost 1384 in Fig. 16A, [0117]) and a second WL contact (the fourth leftmost 1694 in Fig. 16A, [0126]) for the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A), respectively, wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through the first WL contact (the fourth leftmost 1384 in Fig. 16A); and an isolation structure (the fourth leftmost 1590 in Fig. 16A; [0124]) to isolate the second WL contact (the fourth leftmost 1694 in Fig. 16A) from the first WL contact (the fourth leftmost 1384 in Fig. 16A). 
Regarding claim 2, Sun et al. teach the memory array of claim 1, wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through a hole in the first WL (the leftmost hole of the second topmost 333 in Fig. 16A) to reach the second WL (the third topmost 333 in Fig. 16A), and the isolation structure (the fourth leftmost 1590 in Fig. 16A) isolates the second WL contact (the fourth leftmost 1694 in Fig. 16A) from sidewalls of the hole in the first WL (sidewalls of the leftmost hole of the second topmost 333 in Fig. 16A). 
Regarding claim 3, Sun et al. teach the memory array of claim 1, wherein: the plurality of WLs (333) forms a staircase WL structure (1060; Fig. 16A, [0098]) of the memory array (1600); and the second WL (the third topmost 333 in Fig. 16A) is at a lower level of the staircase than the first WL (the second topmost 333 in Fig. 16A). 
Regarding claim 4, Sun et al. teach the memory array of claim 3, wherein a length (the vertical length) of the second WL contact (the fourth leftmost 1694 in Fig. 16A) is greater than a length (the vertical length) of the first WL contact (the fourth leftmost 1384 in Fig. 16A). 
Regarding claim 7, Sun et al. teach the memory array of claim 1, wherein the plurality of WLs (333) includes a third WL (the fourth topmost 333 in Fig. 16A, [0103]) and a fourth WL (the fifth topmost 333 in Fig. 16A, [0103]), and wherein the memory array (1600) further comprises: a third WL contact (the third leftmost 1384 in Fig. 16A, [0117]) and a fourth WL contact (the third leftmost 1694 in Fig. 16A, [0126]) for the third WL (the fourth topmost 333 in Fig. 16A) and the fourth WL (the fifth topmost 333 in Fig. 16A), respectively, wherein the fourth WL contact (the third leftmost 1694 in Fig. 16A) extends through the third WL contact (the third leftmost 1384 in Fig. 16A) and the third WL (the fourth topmost 333 in Fig. 16A); and an additional isolation structure (the third leftmost 1590 in Fig. 16A; [0124]) to isolate the fourth WL contact (the third leftmost 1694 in Fig. 16A) from third WL contact (the third leftmost 1384 in Fig. 16A) and the third WL (the fourth topmost 333 in Fig. 16A), wherein the third WL contact (the third leftmost 1384 in Fig. 16A) and the fourth WL contact (the third leftmost 1694 in Fig. 16A) does not extend through the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A). 
Regarding claim 8, Sun et al. teach the memory array of claim 7, further comprising: a pillar (212; Fig. 16A, [0061]) extending through the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A); and a plurality of memory cells (340; Fig. 16A, [0061]), wherein each memory cell (340) is at a corresponding junction of a corresponding pillar (212) and a corresponding WL (333; Fig. 16A, [0061]), wherein each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) has (i) a first end (the right end) near which the pillar (212) extends, and (ii) a second end (the left end), opposite the first end (the right end), near which a corresponding WL contact (1384 or 1694) is coupled; the second end of the first WL (the left end of the second topmost 333 in Fig. 16A) is offset by a first distance (0 distance) with respect to the second end of the second WL (the left end of the third topmost 333 in Fig. 16A); the second end of the second WL (the left end of the third topmost 333 in Fig. 16A) is offset by a second distance (a finite distance) with respect to the second end of the third WL (the left end of the fourth topmost 333 in Fig. 16A); and the second distance (a finite distance) is greater than the first distance (the 0 distance, see Fig. 16A). 
Regarding claim 9, Sun et al. teach the memory array of claim 8, wherein the second end of the first WL (the left end of the second topmost 333 in Fig. 16A) is substantially aligned with the second end of the second WL (the left end of the third topmost 333 in Fig. 16A), such that the first distance is zero or less than 5 nm (zero; Fig. 16A). 
Regarding claim 10, Sun et al. teach the memory array of claim 1, wherein the isolation structure (the fourth leftmost 1590 in Fig. 16A) comprises a dielectric material (insulating material; [0124]). 
Regarding claim 11, Sun et al. teach the memory array of claim 1, wherein the memory array (1600) is a three-dimensional (3D) NAND staircase memory array, or a 3D NOR staircase memory array (3D NAND staircase memory array; [0098, 0108, 0126]). 
Regarding claim 14, Sun et al. teach an integrated circuit memory (1600; Fig. 16A, [0126]) comprising: a first word line (WL) (the second topmost 333 in Fig. 16A, [0060, 0103]), a second WL (the third topmost 333 in Fig. 16A, [0103]), a third WL (the fourth topmost 333 in Fig. 16A, [0103]), and a fourth WL (the fifth topmost 333 in Fig. 16A, [0103]); a pillar (212; Fig. 16A, [0061]) extending through the first WL (the second topmost 333 in Fig. 16A), the second WL (the third topmost 333 in Fig. 16A), the third WL (the fourth topmost 333 in Fig. 16A), and the fourth WL (the fifth topmost 333 in Fig. 16A); a first WL contact  structure (the fourth leftmost 1384/1590/1694 in Fig. 16A, [0117, 0124, 0126]) comprising a first WL contact (the fourth leftmost 1384 in Fig. 16A, [0117]) and a second WL contact (the fourth leftmost 1694 in Fig. 16A, [0126]) for the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A), respectively; and a second WL contact structure (the third leftmost 1384/1590/1694 in Fig. 16A, [0117, 0124, 0126]) comprising a third WL contact (the third leftmost 1384 in Fig. 16A, [0117]) and a fourth WL contact (the third leftmost 1694 in Fig. 16A, [0126]) for the third WL (the fourth topmost 333 in Fig. 16A) and the fourth WL (the fifth topmost 333 in Fig. 16A), respectively, wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) is nested within the first WL contact (the fourth leftmost 1384 in Fig. 16A), and wherein the fourth WL contact (the third leftmost 1694 in Fig. 16A) is nested within the third WL contact (the third leftmost 1384 in Fig. 16A). 
Regarding claim 16, Sun et al. teach the integrated circuit memory of claim 14, wherein: the first WL contact  structure (the fourth leftmost 1384/1590/1694 in Fig. 16A) comprises a first dielectric material (the fourth leftmost 1590 of insulating/dielectric material in Fig. 16A; [0124]) to isolate the first WL contact (the fourth leftmost 1384 in Fig. 16A) from the second WL contact (the fourth leftmost 1694 in Fig. 16A); and the second WL contact structure (the third leftmost 1384/1590/1694 in Fig. 16A) comprises a second dielectric material (the third leftmost 1590 of insulating/dielectric material in Fig. 16A; [0124]) to isolate the third WL contact (the third leftmost 1384 in Fig. 16A) from the fourth WL contact (the third leftmost 1694 in Fig. 16A). 
Regarding claim 17, Sun et al. teach the integrated circuit memory of claim 16, wherein: the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through a first opening in the first WL (the leftmost hole of the second topmost 333 in Fig. 16A), and is isolated from sidewalls of the first opening in the first WL (sidewalls of the leftmost hole of the second topmost 333 in Fig. 16A) by the first dielectric material (the fourth leftmost 1590 in Fig. 16A; see Figs. 16A-16B); and the fourth WL contact (the third leftmost 1694 in Fig. 16A) extends through a second opening in the third WL (the leftmost hole of the fourth topmost 333 in Fig. 16A), and is isolated from sidewalls of the second opening in the third WL (sidewalls of the leftmost hole of the fourth topmost 333 in Fig. 16A) by the second dielectric material (the third leftmost 1590 in Fig. 16A; see Figs. 16A-16B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claim 1 above, and further in view of Qin et al. (US 2019/0147941).
Regarding claim 12, Sun et al. teach the memory array of claim 1 (1600). 
Sun et al. do not teach a motherboard, wherein the memory array of claim 1 is attached to the motherboard.
In the same field of endeavor of memory devices, Qin et al. teach a motherboard (motherboard of the computing device 110; Fig 1, [0033]), wherein the memory array (120 including 3D memory; [0050]) is attached to the motherboard ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sun et al. and Qin et al. and to use the memory array of Sun et al. in a computer system of Qin et al., because Qin et al. teach a computing system (100; Fig. 1A, [0032]) using 3D memory device (120; Fig. 1A, [0032, 0050]) and Sun et al. teach a 3D memory device having smaller die size, higher device density, and improved performance compared with other 3D memory devices ([0162]). 
Regarding claim 13, Sun et al. teach the memory array of claim 1 (1600). 
Sun et al. do not teach a computing system comprising the memory array of claim 1.
In the same field of endeavor of memory devices, Qin et al. teach a computing system (100; Fig. 1A, [0032]) comprising the memory array (120 including 3D memory; Fig. 1A, [0032, 0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sun et al. and Qin et al. and to use the memory array of Sun et al. in a computer system of Qin et al., because Qin et al. teach a computing system (100; Fig. 1A, [0032]) using 3D memory device (120; Fig. 1A, [0032, 0050]) and Sun et al. teach a 3D memory device having smaller die size, higher device density, and improved performance compared with other 3D memory devices ([0162]). 

Response to Arguments
Applicant’s amendments, filed 02/03/2022, overcome the objections to the drawings and the rejections to claims 7-10 under 35 U.S.C. 112.  The objections to the drawings and the rejections to claims 7-10 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/5/2022